UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6840



SCOTT SOWELL,

                                              Plaintiff - Appellant,

          versus


CORRECTIONAL OFFICER II WHEELER, Prison Guard,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-1604-JFM)


Submitted:   December 11, 1997            Decided:   January 13, 1998


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott Sowell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scott Sowell appeals the district court's order dismissing his

42 U.S.C. § 1983 (1994) complaint without prejudice for failure to

exhaust administrative remedies. The district court properly re-

quired exhaustion of administrative remedies under 42 U.S.C.A.

§ 1997e(a) (West Supp. 1997). Because Sowell did not demonstrate to
the district court that he had exhausted administrative remedies or

that such remedies were not available, the court's dismissal of the

action, without prejudice, was not an abuse of discretion. We

therefore affirm the district court's order. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2